Title: From James Madison to William Pinkney, 8 April 1808
From: Madison, James
To: Pinkney, William



Dear Sir
Washington April 8. 1808

I avail myself of the last moment of the opportunity to inclose you a copy of the Resolution which I understand will be proposed this day in the House of Reps. on the subject of the Act laying An Embargo.  I think it probable that some such provision will be made, for its suspension during a recess, and that the Session will then be hastened to a conclusion.  There is not the slightest indication of a purpose to rescind the measure, whilst the causes of it remain, and are even gaining new force.  On the contrary the Letters of Mr. Erskine & Mr. Champagny have not a little confirmed the policy of it, in the view of Congs. and must have the same effect on the opinion of the public.  It would seem from some sorties in the Debates within two days, that the colonizing aspect of the British orders excite all the indignation which was to be presumed.  The regulation with respect to the Article of Cotton, and the reason for it, give peculiar force to that sentiment in the Planters of the South.  I remain Dr. Sir with great esteem Yr. Obedt. hble Sert.

James Madison

